DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 9-12, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsura et al. (JP2005249525A).

With respect to claim 1, Matsura et al. teaches a road surface state determination method for determining a state of a road surface from a time-varying waveform of vibration of a tire during travel detected by a vibration detection means, the road surface state determination method comprising: a step of obtaining a vibration waveform of the tire (via sensors 31-34); a step of obtaining state information of the tire (i.e. from pressure sensors, [0019]); and either one determination step of a first determination step of determining a road surface state from a determination parameter (i.e. derived GH. [0052]) that is obtained from the vibration waveform (as sensed and processed via 10) and is for determining the road surface state [0052], and from 

With respect to claim 2, Matsura et al. teaches the road surface state determination method wherein the state information is inner pressure of the tire [0021].

With respect to claims 4 and 14, Matsura et al. teaches the road surface state determination method wherein the determination parameter (derived GH) is a vibration level of a specific frequency band [0038] extracted from the vibration waveform.

With respect to claims 5 and 15, Matsura et al. teaches the road surface state determination method wherein the determination parameter is a range of a specific frequency band (10-20Hz, [0038]).

	With respect to claim 9, Matsura et al. teaches a road surface state determination apparatus (10) comprising: a vibration detection means (31-34) that detects vibration of a tire during travel [0028]; a vibration waveform detection means (40) that detects a time-varying waveform of the vibration of the tire (i.e. an outputted signal from 31-34); and a road surface state determination means (51) that determines a state of a road surface from the time-varying waveform [0029-0030], wherein a tire state detection means (i.e. portion of 10) that obtains state information of the tire is provided (i.e. for example pressure [0030]), and wherein the road 

	With respect to claim 10, Matsura et al. teaches a road surface state determination apparatus (10) a vibration detection means (31-34) that detects vibration of a tire during travel [0028]; a vibration waveform detection means (40) that detects a time-varying waveform of the vibration of the tire (i.e. an outputted signal from 31-34); and a road surface state determination means (51) that determines a state of a road surface from the time-varying waveform [0029-0030], wherein a tire state detection means (i.e. portion of 10) that obtains state information of the tire (for example pressure or speed) and a parameter correction means [0034] that corrects, by using the state information [0051-0052], a determination parameter (GH) that is obtained from the vibration waveform and is for determining a road surface state are provided [0051-0052], and wherein the road surface state determination means (51) determines the road surface state from the determination parameter corrected by using the state information [0051-0052].

With respect to claim 11, Matsura et al. teaches a road surface state determination method for determining a state of a road surface from a time-varying waveform of vibration of a tire during travel detected by a vibration detection means, the road surface state determination method comprising: a step of obtaining a vibration waveform of the tire (via sensors 31-34); a step of obtaining external information input to the tire (i.e. brake depression force via sensor 42); and either one determination step of a first determination step of determining a road surface state 

With respect to claim 12, Matsura et al. teaches the road surface state determination method wherein the external information is braking/driving force applied to the tire [0016].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsura et al. (JP2005249525A) in view of Morinaga et al. (JP2005345238A).


Moringaga et al. teaches a similar method where a determination of the road surface state is not performed in a case where an external information (like speed) has exceeded a preset range [0014].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method of Matsura et al. to not perform the road surface state determination when the detected external information is higher than a preset range as taught by Moringaga et al. because Moringaga teaches such a modification improves the accuracy of the road detection by preventing a degradation of the results during the determination [0014]. 

With respect to claim 3, Matsura et al. teaches all that is claimed in the above rejection of claim 1, but remains silent regarding the road surface state determination method wherein determination of the road surface state is not performed in a case where the state information has exceeded a preset range.
Moringaga et al. teaches a similar method where a determination of the road surface state is not performed in a case where a state information (sensed tire data, like speed) has exceeded a preset range [0014].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method of Matsura et al. to not perform the road surface state determination when the detected state information is higher than a preset range as taught by .

	Claims 6 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsura et al. (JP2005249525A) in view of Hanatsuka (JP2016076085).

With respect to claims 6 and 16, Matsura et al. teaches all that is claimed in the above rejection of claims 1 and 11, but remains silent regarding the road surface state determination method wherein the determination parameter is a time width of a window by which the vibration waveform is multiplied.
	Hanatsuka teaches a similar method that includes a determination parameter is a time width of a window by which the vibration waveform is multiplied [0015].
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify Matsura et al. such that the determination parameter is a time width of a window as taught by Hanatuska because Hanatuska teaches such a modification improves the road surface condition determination accuracy [0006].

With respect to claims 7 and 17, Matsura et al. teaches all that is claimed in the above rejection of claims 1 and 17, but remains silent regarding wherein the determination parameter is a weight vector of a determination function using vibration levels of a plurality of specific frequency bands used for road surface determination, or an intermediate parameter of the weight vector.

It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify Matsura et al. such that the determination parameter is weight function as taught by Hanatuska because Hanatuska teaches such a modification improves the road surface condition determination accuracy [0006].

With respect to claims 8 and 18, Matsura et al. teaches all that is claimed in the above rejection of claims 1 and 11, but remains silent regarding wherein the determination parameter is an output value of a determination function using vibration levels of a plurality of specific frequency bands used for road surface determination.
Hanatsuka teaches a similar method that includes a determination parameter is an output value of a determination function (i.e. an output of a Kernel Function, [0015]) using vibration levels of a plurality of specific frequency bands used for road surface determination [0015].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify Matsura et al. such that the determination parameter is an output of a determination function as taught by Hanatuska because Hanatuska teaches such a modification improves the road surface condition determination accuracy [0006].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hanatsuka et al. (2012/0330493) which teaches a method for determining road surface condition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853